DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 05/12/21 as being acknowledged and entered.  By this amendment claims 16 and 18-20 are canceled, claims 21-23 have been added and claims1-15, 17 and 2-23 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al.  (US PGPub 2017/0179151) in view of Lee et al. (US PGPub 2010/0117143).
Claim 1:  Kai teaches (Figs. 1, 3A)) a semiconductor memory device comprising: a circuitry layer (700) provided on a substrate (9) and including a CMOS circuit [0164];  5first conductive layers (146) provided above the circuitry layer (700), and stacked with an insulation layer (132) interposed therebetween [0027], of the first conductive layers extending in a first direction; a first pillar layer (60) crossing the first conductive layers, and including silicon [0207]; and a second conductive layer (63) provided on the first pillar layer the second conductive layer extending in the first 
Claim 2:  Kai teaches a metal interconnect (88) coupled to the 15second conductive layer (63) [0241, 0244].  
Claim 3:  Kai teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0244].  
Claim 4:  Lee teaches a metal silicide layer provided on the second conductive layer [0139].  
Claim 5:  Kai teaches the first pillar layer (60) has a columnar shape extending in the second direction crossing the first conductive layers (146).  

Claim 7:  Kai teaches [0388] intersections of the first conductive layers (146, 246) and the first pillar layer (50, 60) function as memory cell transistors, and the first 5pillar layer functions as a channel [0203] for the memory cell transistors.  
Claim 8:  Kai teaches a second pillar layer (60) (Fig. 30) crossing the first conductive layers, and including silicon single crystal layer, a first end of the silicon single crystal layer in the second pillar layer being in contact with the second conductive layer; a third conductive layer (88) coupled to a second end of the silicon crystal layer in the first pillar layer, the third conductive layer being 10provided between the circuitry layer (6) and the first conductive layers (146); a fourth conductive layer (132) coupled to a second end of the silicon single crystal layer in the second pillar layer, the fourth conductive layer (10) being provided between the circuitry layer and the first conductive layers.  
Claim 22:  Kai teaches (Fig. 30) wherein the second conductive layer (63) is located above the first end of the first pillar layer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al.  (US PGPub 2017/0179151) in view of Lee et al. (US PGPub 2010/0117143) as applied to claim 1 above, and further in view of Lu (US PGPub 2019/0081069).
.
Claims 10 -15, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US PGPub 2019/0081069) in view of Zhang et al. (US PGPub 2015/0380418).
Claim 10:  Lu teaches (Fig. 5B) a semiconductor memory device comprising: first conductive layers (412) stacked with an insulation layer (416) interposed therebetween; a pillar layer (420) crossing the first conductive layers, and 20including a silicon layer; a source line (426) including a silicon single crystal layer containing impurities [0022, 0084], a first end of the silicon layer in the pillar layer being in contact with the single crystal silicon layer in the source line; and  25a circuitry layer including a CMOS circuit [0056], a bit line (432) provided between the first conductive layers (416) and the circuity layer (322), the bit line being coupled to the second end of the silicon pillar layer and the circuitry layer, wherein the first conductive layers (416) are provided between the source line (426) and the circuity layer (322).  Ishihara does not teach the pillar including single crystal silicon or the source line including a stacked structure of a metal silicide layer and a silicon single crystal layer containing impurities.  Zhang teaches the pillar layer is made of single crystal silicon [0021] and a stacked structure of a metal silicide layer and a silicon single crystal layer containing impurities [0144-0146] for use in the semiconductor pillar and source line of a vertical memory device.  Therefore it 
Claim 11:  Zhang teaches the source line (102) [0149] further includes a metal interconnect (202) coupled (electrically) to the metal silicide layer.  
Claim 512:  Zhang teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0149].
Claim 13:  Zhang teaches the pillar layer has a columnar shape extending in a first direction crossing the first conductive layers (Fig. 74).  
Claim 14:  Zhang teaches the pillar layer includes a charge storage film (9), a tunnel insulation film (11) and a semiconductor layer (1) including the silicon single crystal [0021, 0033, and 0039].  
Claim 15:  Zhang teaches intersections of the first conductive layers and the pillar layer function as memory cell transistors, and the pillar layer functions as a channel for the memory cell transistors [0039].  
Claim 17:  Zhang teaches the bit line (203) is coupled to the circuitry layer via a conductive pad (103) [0038].
Claim 21:  Lu teaches the first conductive layers extend in a first direction, and the source line extends in the first direction (Fig. 5B)
.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH K SALERNO/Examiner, Art Unit 2814